Citation Nr: 9923864	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  98-10 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder, claimed as thoracic aortic aneurysm.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from June 1973 to September 
1991.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
denied the veteran's claim of entitlement to service 
connection for a heart condition.


FINDING OF FACT

Competent medical evidence of a nexus between the veteran's 
thoracic aortic aneurysm and her service has not been 
presented.


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
cardiovascular disorder, claimed as thoracic aortic aneurysm, 
is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. §  5107(a).  A well grounded claim is 
a plausible claim, capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A well grounded 
claim requires more than allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
injury, illness, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is a plausible one.  See Tirpak, 2 Vet. App. at 609.  
Where a claim is not well grounded, VA does not have a 
statutory duty to assist the veteran further in the 
development of her claim.  38 U.S.C.A. §  5107(a).

The United States Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, Court) has held that the three elements of a 
well grounded claim for service connection are: 1) evidence 
of a current disability as provided by a medical diagnosis; 
2) evidence of incurrence or aggravation of a disease or 
injury in service, as provided by either lay or medical 
evidence; and 3) a nexus, or link, between the service 
related disease or injury and the current disability, as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1994).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.   38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).

II.  Factual Background

The evidence of record pertinent to this appeal consists of 
the veteran's service medical records and treatment records 
from Brooke Army Medical Center (dated from May 1995 to 
February 1998).

The veteran's service medical records contain no abnormal 
electrocardiograms (EKG) and no abnormal chest x-rays, 
particularly as related to the veteran's complaints of left-
sided chest pain.  An undated entry noted that the veteran 
had gas under the rib area, and a February 1984 entry noted 
that the veteran had a probable somatic problem with anxiety.  
Periodic examinations were negative for pertinent 
abnormalities, both reported and clinically observed.  Upon 
retirement examination (conducted in June 1991), the examiner 
indicated that there was no chest pain and no shortness of 
breath.  The veteran's EKG was normal, and she reported no 
related symptomatology.

The treatment records from Brooke Army Medical Center contain 
the diagnoses of mildly dilated proximal aorta (in May 1995) 
and thoracic aortic aneurysm (in January 1997).  There is no 
reference to the veteran's service or any reported service 
medical history, nor is there any discussion as to the 
etiology or onset of these disorders.

III.  Analysis

The Board recognizes the veteran's contention that she is 
entitled to service connection for her thoracic aortic 
aneurysm.  The Board also acknowledges the veteran's 
assertions that her disorder has been mischaracterized by the 
RO as a heart condition and that she has been told that it 
could be related to skin infections that plagued her from 
1984 to 1989, while in service.  However, the Board must 
adhere to established laws and regulations in its 
determinations.  As such, the veteran's claim must be denied, 
as it is not well grounded.

Specifically, while there is competent clinical evidence of a 
current disorder (thoracic aortic aneurysm) and lay evidence 
(the veteran's statements) as to in-service incurrence, the 
record contains no competent medical evidence of a 
relationship between the veteran's thoracic aortic aneurysm 
and her service, including her in-service skin disorder.  
Such evidence is necessary for a well grounded claim of 
entitlement to service connection.  See Caluza v. Brown, 
supra.  Rather, the veteran's service medical records are 
negative for any pertinent abnormalities and diagnoses.  
Indeed, upon retirement examination, it was noted that the 
veteran had no chest pain and no shortness of breath, and her 
EKG was normal.  Further, the veteran herself did not report 
any related symptomatology.  Moreover, the post-service 
medical evidence, treatment records from Brooke Army Medical 
Center, are silent as to the veteran's service, including her 
reported service medical history, and offer no medical 
opinion relating the veteran's thoracic aorta aneurysm to 
service.  Indeed, the etiology of this disorder is not 
addressed by the clinical evidence of record.

In effect, the veteran has proffered only her assertions as 
to the causal relationship between her thoracic aortic 
aneurysm and events in service, including her well-documented 
skin disorder.  Nothing in the record indicates that the 
veteran possesses the medical expertise necessary to render 
such an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Lay assertions as to causation and subsequent 
diagnoses are inadequate.  Id.  Where the determinative issue 
involves medical causation or diagnosis, competent medical 
evidence is required.  See Grottveit v. Brown, supra.

Therefore, absent competent medical evidence of a nexus, or 
link, between the veteran's current thoracic aortic aneurysm 
and events in service, the veteran has not submitted a well 
grounded claim of entitlement to service connection for a 
cardiovascular disorder, claimed as thoracic aortic aneurysm.  
See Caluza v. Brown, supra.

The Board notes that the veteran was put on notice as to the 
evidence required to support her claim in the April 1998 
rating decision, in the May 1998 rating decision, and in the 
May 1998 statement of the case, as she was informed of the 
evidentiary requirements of a well grounded claim and told 
that medical evidence as to a relationship between the 
veteran's thoracic aortic aneurysm and her service was 
necessary.  Here, the RO subsequently included thoracic 
aortic aneurysm within the claim of entitlement to service 
connection and reviewed the evidence and law accordingly.  
Further, the Board notes that the veteran has not provided 
any indication of the existence of additional evidence that 
would make this claim well grounded.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 
69 (1995).  Here, although the veteran's notice of 
disagreement states that it has been suggested to her that 
her aneurysm was caused by in-service infections involving 
the hands, feet, and other body parts, she has provided no 
additional information to substantiate this statement, 
including the name of her doctor or where she received 
treatment.

Application of the rule regarding benefit of reasonable doubt 
is not required, as the veteran has not met her burden of 
submitting a well grounded claim.  38 U.S.C.A. § 5107(b) 
(West 1991).  


ORDER

Entitlement to service connection for a cardiovascular 
disorder, claimed as thoracic aortic aneurysm, is denied.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

